DETAILED ACTION

Claims 1-5, 7-13, 15-16, 18-20 are allowed over the prior art of the record.

Reasons for Allowance
Schmidt et al., (U.S. Publication Number 20900116170),  represent the best art of the record.  However, in view of the amendment filed on 6/6/22 Schmidt et al., fails to teach or suggest all the limitations of independent claims 1. 8 and 16.
	Rereading claims 1, 8, and 16, Schmidt et al. discloses a smart valve with integrated electronics, and a first sensor mounted on  a shaft of a valve, and converts the signal to a pressure effect, and routing it to a second sensor and a controller with an actuator.  The actuator is coupled to the shaft and the controller provides a first torque on the shaft based on the pressure.  
	Schmidt et al., however, fails to tech the comparison of the first torque to a second torque determined using a third sensor not mounted on the shaft.
	Therefore, the best prior art of the record neither teach nor fairly suggest the particulars of the method an apparatus related to sensor mounted shaft of a valve, as presented in the independent claims 1, 8, and 16.  Major emphasis is being placed upon the provision of the specific of the comparison of the first toque with a second torque using a third sensor, in combination with other limitations of the said independent claims and their dependent ones.
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Saturday, July 02, 2022